


Exhibit 10.2

 

EXECUTION COPY

 

 

MBIA INSURANCE CORPORATION,

as Insurer

 

AMERICREDIT FINANCIAL SERVICES, INC.

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

as the Representative of the Underwriters

 

INDEMNIFICATION AGREEMENT

 

$1,000,000,000

AmeriCredit Automobile Receivables Trust 2003-A-M

Automobile Receivables Backed Notes

$188,000,000 Class A-1 Notes

$186,000,000 Class A-2-A Notes

$186,000,000 Class A-2-B Notes

$73,500,000 Class A-3-A Notes

$73,500,000 Class A-3-B Notes

$146,500,000 Class A-4-A Notes

$146,500,000 Class A-4-B Notes

 

Dated as of April 9, 2003

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Definitions

Section 2.

Representations and Warranties of the Insurer

Section 3.

Agreements, Representations and Warranties of the Underwriters

Section 4.

Agreements, Representations and Warranties of AmeriCredit

Section 5.

Indemnification

Section 6.

Notice To Be Given

Section 7.

Contribution

Section 8.

Notices

Section 9.

Governing Law, Etc

Section 10.

Insurance Agreement; Underwriting Agreement; Sale and Servicing Agreement

Section 11.

Limitations

Section 12.

Counterparts

Section 13.

Nonpetition

 

TESTIMONIUM

 

SIGNATURES AND SEALS

 

 

--------------------------------------------------------------------------------


 

INDEMNIFICATION AGREEMENT

 

This Agreement, dated as of April 9, 2003, is by and among MBIA INSURANCE
CORPORATION (the “Insurer”), as the Insurer under the Note Guaranty Insurance
Policy (the “Policy”) issued in connection with the Offered Notes described
below, AMERICREDIT FINANCIAL SERVICES, INC. (“AmeriCredit”) and DEUTSCHE BANK
SECURITIES INC. as Representative of the Underwriters (the “Representative”).

 

Section 1.  Definitions.  As used in this Agreement, the following terms shall
have the respective meanings stated herein, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Capitalized terms
used in this Agreement but not otherwise defined herein will have the meanings
ascribed to such terms in the Sale and Servicing Agreement (as described below).

 

“Act” means the Securities Act of 1933, as amended, together with all related
rules and regulations.

 

“Agreement” means this Indemnification Agreement by and among the Insurer,
AmeriCredit and the Representative of the Underwriters.

 

“AmeriCredit Party” means AmeriCredit, each of its parents, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.

 

“Indemnified Party” means any party entitled to any indemnification pursuant to
Section 5 below, as the context requires.

 

“Indemnifying Party” means any party required to provide indemnification
pursuant to Section 5 below, as the context requires.

 

“Indenture” means the Indenture dated April 10, 2003 between the Issuer and the
Trustee and Trust Collateral Agent as the same may be amended or supplemented
from time to time in accordance with the terms thereof.

 

“Insurance Agreement” means the Insurance Agreement, dated as of April 10, 2003
, by and among the Insurer, the Issuer, AmeriCredit, the Seller, the Back-up
Servicer, the Trustee, the Trust Collateral Agent and the Collateral Agent.

 

“Insurer Party” means the Insurer and its respective parents, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.

 

--------------------------------------------------------------------------------


 

“Losses” means (i) any actual out-of-pocket loss paid by the party entitled to
indemnification or contribution hereunder and (ii) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

 

“Offered Notes” means the $1,000,000,000 AmeriCredit Automobile Receivables
Trust 2003-A-M Automobile Receivables Backed Notes $188,000,000 Class A-1 Notes,
$186,000,000 Class A-2-A Notes, $186,000,000 Class A-2-B Notes, $73,500,000
Class A-3-A Notes, $73,500,000 Class A-3-B Notes, $146,500,000 Class A-4-A
Notes, $146,500,000 Class A-4-B Notes, issued pursuant to the Indenture.

 

“Person” means any individual, partnership, joint venture, corporation, trust or
unincorporated organization or any government or agency or political subdivision
thereof.

 

“Prospectus” means the form of final Prospectus included in the Registration
Statement on each date that the Registration Statement and any post effective
amendment or amendments thereto became effective.

 

“Prospectus Supplement” means the form of final Prospectus Supplement, dated
April 9, 2003, and filed with the Securities and Exchange Commission on April 9,
2003.

 

“Registration Statement” means the registration statement on Form S-3 of
AmeriCredit relating to the Offered Notes.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of April 10, 2003, by and among the Issuer, the Seller, the Servicer, the
Back-up Servicer and the Trust Collateral Agent.

 

“Servicer” means AmeriCredit Financial Services, Inc., as Servicer.

 

“Underwriter Party” means each Underwriter and its parent, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or
“controlling person” (as such term is used in the Act) of any of the foregoing.

 

“Underwriters” means Deutsche Bank Securities Inc., Barclays Capital Inc.,
Credit Suisse First Boston Corporation, J.P. Morgan Securities Inc., Lehman
Brothers, Inc., and Wachovia Securities, Inc.

 

“Underwriting Agreement” means the Underwriting Agreement by and between
AmeriCredit, the Seller and the Underwriters, dated April 9, 2003.

 

Section 2.  Representations and Warranties of the Insurer.  The Insurer
represents and warrants to the Underwriters and AmeriCredit as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                  Organization and Licensing. The Insurer is
a duly incorporated and existing New York stock insurance company licensed to do
business in the State of New York and is in good standing under the laws of such
state.

 

(b)                                 Corporate Power. The Insurer has the
corporate power and authority to issue the Policy and execute and deliver this
Agreement and the Insurance Agreement and to perform all of its obligations
hereunder and thereunder.

 

(c)                                  Authorization; Approvals. The issuance of
the Policy and the execution, delivery and performance of this Agreement and the
Insurance Agreement have been duly authorized by all necessary corporate
proceedings. No further approvals or filings of any kind, including, without
limitation, any further approvals of or further filings with any governmental
agency or other governmental authority, or any approval of the Insurer’s board
of directors or stockholders, are necessary for the Policy, this Agreement and
the Insurance Agreement to constitute the legal, valid and binding obligations
of the Insurer.

 

(d)                                 Enforceability. The Policy, when issued, and
this Agreement and the Insurance Agreement will each constitute legal, valid and
binding obligations of the Insurer, enforceable in accordance with their terms,
subject to applicable laws affecting the enforceability of creditors’ rights
generally and general equitable principles and public policy considerations as
to rights of indemnification for violations of federal securities laws.

 

(e)                                  Financial Information. The consolidated
financial statements of the Insurer as of December 31, 2001 and December 31,
2000 and for the three years ended December 31, 2001 incorporated by reference
in the Prospectus Supplement (the “Insurer Audited Financial Statements”) fairly
present in all material respects the financial condition of the Insurer as of
such date and for the period covered by such statements in accordance with
generally accepted accounting principles consistently applied. The consolidated
financial statements of the Insurer and its subsidiaries as of September 30,
2002 incorporated by reference in the Prospectus Supplement (the “Insurer
Unaudited Financial Statements”) present fairly in all material respects the
financial condition of the Insurer as of such date and for the period covered by
such statements in accordance with generally accepted accounting principles
applied in a manner consistent with the accounting principles used in preparing
the Insurer Audited Financial Statements, and, since September 30, 2002 there
has been no material change in such financial condition of the Insurer which
would materially and adversely affect its ability to perform its obligations
under the Policy.

 

(f)                                    Insurer Information. The information in
the Prospectus Supplement as of the date hereof under the captions “THE POLICY”
and “THE INSURER” (the “Insurer Information”) is limited and does not purport to
provide the scope of disclosure required to be included in a prospectus for a
registrant under the Securities Act of 1933,

 

3

--------------------------------------------------------------------------------


 

in connection with the public offer and sale of securities of such registrant. 
Within such limited scope of disclosure, the Insurer Information does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(g)                                 No Litigation. There are no actions, suits,
proceedings or investigations pending or, to the best of the Insurer’s
knowledge, threatened against it at law or in equity or before or by any court,
governmental agency, board or commission or any arbitrator which, if decided
adversely, would materially and adversely affect its condition (financial or
otherwise) or its operations or would materially and adversely affect its
ability to perform its obligations under this Agreement, the Policy or the
Insurance Agreement.

 

Section 3.  Agreements, Representations and Warranties of the Underwriters.  The
Underwriters represent and warrant to and agree with AmeriCredit and the Insurer
that the statements in the Prospectus Supplement made in reliance upon and in
conformity with written information relating to the Underwriters furnished to
AmeriCredit specifically for use in the preparation of the Prospectus
Supplement, and acknowledged in writing (referred to herein as the “Underwriter
Information”), are true and correct in all material respects.

 

Section 4.  Agreements, Representations and Warranties of AmeriCredit. 
AmeriCredit represents, warrants to and agrees with the Insurer and the
Underwriters that:

 

(a)                                  Registration Statement. The information in
the Registration Statement, the Prospectus and the Prospectus Supplement, other
than the Insurer Information and the Underwriter Information, is true and
correct in all material respects and does not contain any untrue statement of a
fact that is material or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(b)                                 Representations and Warranties. Each of the
representations and warranties of AmeriCredit contained in the Insurance
Agreement is true and correct in all material respects, and AmeriCredit hereby
makes each such representation and warranty to, and for the benefit of, the
Insurer as if the same were set forth in full herein.

 

Section 5.  Indemnification.

 

(a)                                  The Insurer hereby agrees, upon the terms
and subject to the conditions of this Agreement, to indemnify, defend and hold
harmless each AmeriCredit Party and each Underwriter Party against any and all
Losses incurred by them with respect to the offer and sale of any of the Offered
Notes and resulting from the Insurer’s breach of any of its representations and
warranties set forth in Section 2 of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 The Representative, on behalf of the
Underwriters, hereby agrees, upon the terms and subject to the conditions of
this Agreement, to indemnify, defend and hold harmless each Insurer Party and
each AmeriCredit Party against any and all Losses incurred by it with respect to
the offer and sale of any of the Offered Notes and resulting from the
Repsresentative’s breach of any of its representations and warranties set forth
in Section 3 of this Agreement.

 

(c)                                  AmeriCredit hereby agrees, upon the terms
and subject to the conditions of this Agreement, to indemnify, defend and hold
harmless each Insurer Party against any and all Losses incurred by it with
respect to the offer and sale of any of the Offered Notes and resulting from
AmeriCredit’s breach of any of its representations and warranties set forth in
Section 4 of this Agreement.

 

(d)                                 Upon the incurrence of any Losses entitled
to indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.

 

Section 6.  Notice To Be Given.

 

(a)                                  Except as provided in Section 7 below with
respect to contribution, the indemnification provided herein by the Indemnifying
Party shall be the exclusive remedy of each Indemnified Party for the Losses
resulting from the Indemnifying Party’s breach of a representation, warranty or
agreement hereunder; provided, however, that each Indemnified Party shall be
entitled to pursue any other remedy at law or in equity for any such breach so
long as the damages sought to be recovered shall not exceed the Losses incurred
thereby resulting from such breach.

 

(b)                                 In the event that any action or regulatory
proceeding shall be commenced or claim asserted which may entitle an Indemnified
Party to be indemnified under this Agreement, such party shall give the
Indemnifying Party written or facsimile notice of such action or claim
reasonably promptly after receipt of written notice thereof.

 

(c)                                  Upon request of the Indemnified Party, the
Indemnifying Party shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. The Indemnifying Party
may, at its option, at any time upon written notice to the Indemnified Party,
assume the defense of any proceeding and may designate counsel reasonably
satisfactory to the Indemnified Party in connection therewith, provided that the
counsel so designated would have no actual or potential conflict of interest in
connection with such representation. Unless it shall assume the defense of any
proceeding the Indemnifying Party shall not be liable for any settlement of any
proceeding, effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Party agrees to indemnify the Indemnified Party from

 

5

--------------------------------------------------------------------------------


 

and against any loss or liability by reason of such settlement or judgment. The
Indemnifying Party shall be entitled to participate in the defense of any such
action or claim in reasonable cooperation with, and with the reasonable
cooperation of, each Indemnified Party.

 

(d)                                 The Indemnified Party will have the right to
employ its own counsel in any such action, but the fees and expenses of such
counsel will be at the expense of such Indemnified Party unless (i) the
employment of counsel by the Indemnified Party at the Indemnifying Party’s
expense has been authorized in writing by the Indemnifying Party, (ii) the
Indemnifying Party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action or (iii) the named parties to any such action include the
Indemnifying Party on the one hand and, on the other hand, the Indemnified
Party, and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them (in
which case if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense of
such action or proceeding on such Indemnified Party’s behalf), in each of which
cases the reasonable fees and expenses of counsel (including local counsel) will
be at the expense of the Indemnifying Party, and all such fees and expenses will
be reimbursed promptly as they are incurred. In the event that any expenses so
paid by the Indemnifying Party are subsequently determined not to be required to
be borne by the Indemnifying Party hereunder, the party which received such
payment shall promptly refund to the Indemnifying Party the amount so paid by
such Indemnifying Party. Notwithstanding the foregoing, in connection with any
one action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, the
Indemnifying Party shall not be liable for the fees and expenses of more than
one counsel for all AmeriCredit Parties, more than one counsel for all
Underwriter Parties and more than one counsel for all Insurer Parties, as
applicable.

 

(e)                                  The Indemnified Parties shall cooperate
with the Indemnifying Parties in resolving any event which would give rise to an
indemnity obligation pursuant to Section 5 hereof in the most efficient manner.

 

(f)                                    No settlement of any such claim or action
shall be entered into without the consent of each Indemnified Party who is
subject to such claim or action, on the one hand, and each Indemnifying Party
who is subject to such claim or action, on the other hand; provided, however,
that the consent of such Indemnified Party shall not be required if such
settlement fully discharges, with prejudice against the plaintiff, the claim or
action against such Indemnified Party.

 

(g)                                 Any failure by an Indemnified Party to
comply with the provisions of this Section shall relieve the Indemnifying Party
of liability only if such failure is materially

 

6

--------------------------------------------------------------------------------


 

prejudicial to any legal pleadings, grounds, defenses or remedies in respect
thereof or the Indemnifying Party’s financial liability hereunder, and then only
to the extent of such prejudice.

 

Section 7.  Contribution.

 

(a)                                  To provide for just and equitable
contribution if the indemnification provided by the Insurer is determined to be
unavailable for an Underwriter Party (other than pursuant to Section 5 or 6 of
this Agreement), or if the indemnification provided by any Underwriter is
determined to be unavailable for any Insurer Party (other than pursuant to
Section 5 or 6 of this Agreement), the Insurer and the Underwriters shall
contribute to the aggregate costs of liabilities arising from any breach of
their respective representations and warranties set forth in this Agreement on
the basis of the relative fault of all Insurer Parties and all Underwriter
Parties.

 

(b)                                 To provide for just and equitable
contribution if the indemnification provided by the Insurer is determined to be
unavailable for any AmeriCredit Party (other than pursuant to Section 5 or 6 of
this Agreement), or if the indemnification provided by AmeriCredit is determined
to be unavailable for any Insurer Party (other than pursuant to Section 5 or 6
of this Agreement), the Insurer and AmeriCredit shall contribute to the
aggregate cost of liabilities arising from any breach of their respective
representations and warranties set forth in this Agreement on the basis of the
relative fault of all Insurer Parties and all AmeriCredit Parties.

 

(c)                                  To provide for just and equitable
contribution if the indemnification provided by the Underwriter is determined to
be unavailable for any AmeriCredit Party (other than pursuant to Section 5 or 6
of this Agreement), the Underwriter and AmeriCredit shall contribute to the
aggregate costs of liabilities arising from any breach of their respective
representations and warranties set forth in this Agreement on the basis of the
relative fault of all Underwriter Parties and all AmeriCredit Parties.

 

(d)                                 The relative fault of each Indemnifying
Party, on the one hand, and of each Indemnified Party, on the other hand, shall
be determined by reference to, among other things, whether the breach of, or
alleged breach of, any of its representations and warranties set forth in
Section 2, 3 or 4 of this Agreement relates to information supplied by, or
action within the control of, the Indemnifying Party or the Indemnified Party
and the Parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such breach.

 

(e)                                  The parties agree that the Insurer shall be
solely responsible for the Insurer Information and for the Insurer Financial
Statements, that the Underwriters shall be solely responsible for the
Underwriter Information provided by the Underwriters in writing for use in the
Prospectus Supplement and that AmeriCredit shall be responsible for all other
information in the Registration Statement and in the Prospectus Supplement.

 

7

--------------------------------------------------------------------------------


 

(f)                                            No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(g)                                         The indemnity and contribution
agreements contained in this Agreement shall remain operative and in full force
and effect, regardless of (i) any investigation made by or on behalf of any
Underwriter Party, any AmeriCredit Party or any Insurer Party, (ii) the issuance
of any Offered Notes or the Policy or (iii) any termination of this Agreement.

 

(h)                                         Upon the incurrence of any Losses
entitled to contribution hereunder, the contributor shall reimburse the party
entitled to contribution promptly upon establishment by the party entitled to
contribution to the contributor of the Losses incurred.

 

Section 8.  Notices.  All notices and other communications provided for under
this Agreement shall be addressed to the address set forth below as to each
party or at such other address as shall be designated by a party in a written
notice to the other party.

 

If to the Insurer:

 

MBIA Insurance Corporation

 

 

113 King Street

 

 

Armonk, NY 10504

 

 

Attention:

Insured Portfolio Management—Structured

 

 

 

Finance (IPM-SF)

 

 

 

If to AmeriCredit:

 

AmeriCredit Financial Services, Inc.

 

 

801 Cherry Street, Suite 3900

 

 

Fort Worth, TX 76102

 

 

Attention: Chief Financial Officer

 

 

 

If to the Representative:

 

Deutsche Bank Securities Inc.

 

 

31 West 52nd Street, 17th Floor

 

 

New York, NY 10019

 

 

Attention: General Counsel

 

Section 9.  Governing Law, Etc.  This Agreement shall be deemed to be a contract
under the laws of the State of New York and shall be governed by and construed
in accordance with the laws of the State of New York without regard to its
conflicts of laws provisions. This Agreement may not be assigned by any party
without the express written consent of each other party. Amendments of this
Agreement shall be in writing signed by each party. This Agreement shall not be
effective until executed by each of the Insurer, AmeriCredit and the
Underwriters.

 

Section 10.  Insurance Agreement;  Underwriting Agreement; Sale and Servicing
Agreement. This Agreement in no way limits or otherwise affects the
indemnification obligations of AmeriCredit under (a) the Insurance Agreement,
(b) the Underwriting Agreement

 

8

--------------------------------------------------------------------------------


 

or (c) the Sale and Servicing Agreement. To the extent that this Agreement
conflicts with or does not address the relative rights of the Underwriters and
AmeriCredit as between themselves as set forth in the Underwriting Agreement,
the Underwriting Agreement shall govern.

 

Section 11.  Limitations.  Nothing in this Agreement shall be construed as a
representation or undertaking by the Insurer concerning maintenance of the
rating currently assigned to its claims-paying ability by Moody’s Investors
Service, Inc. (“Moody’s”) and/or Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or any other rating agency
(collectively, the “Rating Agencies”).

 

Section 12.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall together constitute but one and the same
instrument.

 

Section 13.  Nonpetition.  So long as the Insurance Agreement is in effect, and
for one year following its termination, none of the parties hereto will file any
involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law against the Issuer.

 

[Remainder of this page intentionally left blank.]

 

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized, all as of the date first above written.

 

 

MBIA INSURANCE CORPORATION

 

 

 

 

By

/s/ Amy R. Gonch

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

AMERICREDIT FINANCIAL SERVICES, INC.

 

 

 

 

By

/s/ Beth Sorensen

 

Title

Senior Vice President, Finance

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC. for itself and as representative of the
Underwriters

 

 

 

 

By

/s/ Frank Byrne

 

Title

Managing Director

 

 

 

 

By

/s/ Jay E. Steiner

 

Title

Vice President

 

 

10

--------------------------------------------------------------------------------
